Exhibit 10.22

 

STRATEGIC HOTEL CAPITAL, INC.

 

STOCK UNIT AWARD AGREEMENT

 

We are pleased to inform you that you have been awarded by Strategic Hotel
Capital, Inc. (the “Company”) a stock unit award (the “Stock Unit Award”).

 

The terms of the Stock Unit Award are as set forth in this Stock Unit Award
Agreement (“Agreement”). The Stock Unit Award Agreement is granted under the
Strategic Hotel Capital, Inc. 2004 Incentive Plan (“Plan”) and, except as
expressly provided otherwise herein, is limited by and subject to the express
terms and conditions of the Plan, a copy of which is attached. Capitalized terms
that are not defined in this Agreement have the meanings given to them in the
Plan. The basic terms of the Stock Unit Award are summarized as follows:

 

    Grant Date:          Number of Stock Units:     

 

Conversion of Stock Units into Shares of Common Stock

 

Stock Units shall be converted into shares of Common Stock and distributed to
you on or as soon as administratively feasible following six months after you
cease to be a director of the Company.

 

Dividends

 

You shall be credited with dividend equivalents with respect to your Stock Units
under this Agreement. The Committee, in its sole discretion, may determine the
form of payment of dividend equivalents, including cash, shares of Common Stock
or Stock Units.

 

No Rights as Shareholder

 

You shall not have voting or any other rights as a shareholder of the Common
with respect to the Stock Units. Upon conversion of the Stock Units into shares
of Common Stock, you will obtain full voting and other rights as a shareholder
of the Company.

 

Securities Law Compliance

 

Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired upon the conversion of Stock Units unless such
shares are registered under the Securities Act or, if such shares are not then
so registered, the Company has determined that such sale would be exempt from
the registration requirements of the Securities Act. The sale of such shares of
Common Stock must also comply with other applicable laws and regulations
governing the shares, and you may not sell the shares of Common Stock if the
Company determines that such sale would not be in material compliance with such
laws and regulations.

 

Transfer Restrictions

 

Restrictions on Transfer of Unvested Shares. Any sale, transfer, assignment,
encumbrance, pledge, hypothecation, conveyance in trust, gift, transfer by
bequest, devise or descent, or other transfer or disposition of any kind,
whether voluntarily or by operation of law, directly or indirectly, of Stock
Units shall be strictly prohibited and void, provided that such



--------------------------------------------------------------------------------

restrictions on transfer will not apply to a gratuitous transfer of the Stock
Units, provided, and only if, you obtain the Committee’s prior written consent
to such transfer.

 

Market Standoff. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s initial public offering,
you and any transferee agree not to sell, make any short sale of, loan,
hypothecate, pledge, assign, grant any option for the purchase of, or otherwise
dispose or transfer for value or agree to engage in any of the foregoing
transactions with respect to, any shares of Common Stock acquired upon the
conversion of Stock Units if so requested by the underwriter. Such limitations
will be in effect for such period of time as may be requested by the
underwriter.

 

Independent Tax Advice

 

You acknowledge that determining the actual tax consequences to you of receiving
Stock Units or shares of Common Stock or disposing of Stock Units or shares of
Common Stock may be complicated. These tax consequences will depend, in part, on
your specific situation and may also depend on the resolution of currently
uncertain tax law and other variables not within the control of the Company. You
are aware that you should consult a competent and independent tax advisor for a
full understanding of the specific tax consequences to you of receiving or
disposing of Stock Units or shares of Common Stock. Prior to executing this
Agreement, you either have consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning Stock Units and shares of Common
Stock in light of your specific situation or have had the opportunity to consult
with such a tax advisor but chose not to do so.

 

Withholding and Disposition of Shares

 

To the extent withholding tax obligations may become applicable, you agree to
make arrangements satisfactory to the Employer for the payment of any federal,
state, local or foreign withholding tax obligations that arise with respect to
this Stock Unit Award, including, without limitation, the receipt of shares of
Common Stock. Notwithstanding the previous sentence, you acknowledge and agree
that the Employer has the right to deduct from payments of any kind otherwise
due to you any federal, state or local taxes of any kind required by law to be
withheld with respect this Stock Unit Award, including, without limitation, the
receipt of shares of Common Stock.

 

General Provisions

 

No Waiver. No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

 

Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Committee may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you, the Stock Units or the shares acquired upon conversion of
the Stock Units pursuant to the express provisions of this Agreement.



--------------------------------------------------------------------------------

Agreement Is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof.

 

Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

 

No Service Contract. This Agreement does not confer upon you any right with
respect to continuance of service with the Employer, nor does it interfere in
any way with the right of the Employer to terminate your services.

 

Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but which, upon execution, will constitute
one and the same instrument.

 

Governing Law. This Agreement will be construed and administered in accordance
with and governed by the laws of the State of Illinois.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year indicated above on the first page of this Agreement as the Grant Date.

 

STRATEGIC HOTEL CAPITAL, INC.   By:         Its:   [Name of Grantee]